Citation Nr: 0805605	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  04-42 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
perforated right ear drum.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The Board notes that additional evidence, consisting of a VA 
hospital discharge summary, was submitted in conjunction with 
the claim following the issuance of the statement of the case 
(SOC) in October 2004 and certification to the Board.  The 
veteran's American Legion representative submitted a waiver 
of initial consideration by the RO in a December 2007 letter.   

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In connection with his PTSD claim, the veteran has set forth 
stressors of seeing blood in the aircraft he was repairing 
and learning that someone he knew in training was killed in 
Vietnam.  Additionally, a VA hospital discharge report states 
additional stressors of almost being shot while in town in 
Vietnam and believing he killed a Viet Cong.  On remand, the 
veteran should again be asked for specific information 
regarding potentially verifiable stressors.  Verification of 
any additional stressors provided as well as the stressors 
already claimed should be attempted through official sources.  
In addition, if any of the veteran's claimed stressors are 
verified, the veteran should be scheduled for a VA 
examination, to determine whether the veteran suffers from 
PTSD as a result of a verified in-service stressor.

The Board notes that the veteran has submitted another 
privacy release concerning records held by Dr. S.  The RO 
requested these records in a letter dated March 2004 to no 
avail.  The veteran's record contains a vet center report 
dated April 2004 signed by Dr. S.  A VA hospital discharge 
report dated January 2007 notes that the veteran was referred 
by Dr. S at that time.  Therefore, the veteran has been 
treated by Dr. S on an ongoing basis for a number of years at 
the vet center and perhaps in a private capacity.  The RO 
should once again send a request to Dr. S for treatment 
records.

Ongoing VA medical records should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Concerning the veteran's claim for service connection for 
residuals of a right perforated ear drum, the veteran's in-
service treatment records from August 1967 and separation 
exam confirm treatment for such condition.  Additionally, the 
veteran's hearing became worse between his induction 
examination and his separation examination.  The veteran 
should be afforded a VA exam to determine if a current 
disability exists and, if so, the nature and etiology of such 
disability.  

Finally, during the pendency of this appeal, the United 
States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the AOJ should 
provide corrective VCAA notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information or evidence needed to 
establish a disability rating and 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Ask the veteran to provide detailed 
information concerning his claimed 
stressors.  Verify the stressors 
identified, as well as the already 
identified stressors, through official 
sources.

3.  Obtain mental health treatment records 
from Dr. S.  

4.  Obtain mental health clinic treatment 
records from the Erie VA Medical Center 
(VAMC) and the vet center.

5.  If, and only if, the AOJ verifies a 
claimed stressor, a VA examination should 
be scheduled for a VA psychiatric 
examination to determine if the veteran 
suffers from PTSD related to service.  The 
veteran's claims file should be made 
available to and reviewed by the examiner.  
Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
the veteran meets the diagnostic criteria 
for PTSD, and if so, whether it is related 
to his in-service stressor(s).  All 
necessary tests should be performed and 
all findings should be reported in detail.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

6.  Schedule the veteran for a VA exam to 
determine if there are any current 
residuals of the veteran's in-service 
perforated right eardrum and the nature, 
extent, and etiology of any current right 
ear disorder found.  The veteran's claims 
file must be made available to and 
reviewed by the physician in conjunction 
with the examination.  The examination 
report should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  Following review of 
the claims file and examination of the 
veteran, the physician should provide a 
diagnosis for any disorder found, and 
provide an opinion as to whether the 
disorder is more likely, less likely, or 
at least as likely as not related to the 
veteran's active military service.  A 
rationale for all opinions rendered should 
be provided.

7.  Thereafter, the AOJ should 
readjudicate the claims for service 
connection for PTSD and service connection 
for residuals of a right perforated 
eardrum.  The AOJ should consider all 
evidence associated with the claims file, 
including evidence added after the 
issuance of the October 2004 SOC.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case (SSOC), 
and provided an opportunity to respond.



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



